DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Claims 1-18 – although drawings depict an embodiment in which a locking member is supported on a distal portion of anvil, with the locking member disengaging from the cartridge assembly upon the actuation sled engaging the locking member in the sled advanced position (see all figures), the drawings  do not depict a reversed configuration, namely having a locking member supported on a distal portion of the cartridge assembly , with the locking member disengaging from the anvil upon the actuation sled engaging the locking member in the sled advanced position.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations and objections
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking member” in claims 1, 5-9, 10, 14-18, and 19 (because A – “member” is a placeholder/nonce term, B- “locking” designates the function of locking, and C- no structure is provided to performed the recited function; in effect the phrase is equivalent to “means for locking”). Specification supports point to the “locking member” being represented by a hook-like finger/protrusion supported on the anvil, interfacing/engaging an opening on the cartridge assembly side. See hook 39a mating with opening 65, in Fig. 16; also Paras 0008, 0047, 0060: “locking member 39 moves into the opening 65…such that the hook portion 39a of the locking member 39 engages…”), OR EQUIVALENT.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a hook-shaped finger (“locking member”, per 35 USC 112f interpretation above) supported on a distal portion of anvil (per independent claims 1 and 10 recitation: “locking member supported on a distal portion of one of the anvil or the cartridge assembly, …to disengage the locking member from the other of the anvil or the cartridge assembly”), with the hook-shaped finger/locking member disengaging from the cartridge assembly upon the actuation sled engaging the hook-shaped finger/locking member in the sled advanced position (e.g. locking member Fig. 16), there is no portion of the specification enabling the opposite configuration, namely an embodiment in which a hook-shaped finger / locking member is supported on a distal portion of the cartridge assembly , the hook-shaped finger/locking member disengaging from the anvil upon the actuation sled engaging the hook-shaped finger/ locking member in the sled advanced position. In fact, it appears impossible for a sled like sled 58 belonging to the cartridge assembly, the sled having a distally oriented engagement protrusion/finger like 100 in Figs. 7 or 15, to still be able to engage a hook-shaped finger/locking member like 39/39a (Fig. 19-24) mounted on the same cartridge assembly, and through the sled-to-locking member engagement cause the hook-shaped finger/locking member to disengage from the anvil.
Because (A) the Inventor has not provided direction (for example, with respect to how a hook-shaped finger/locking member could possibly be installed on the cartridge assembly in such a way to also be engageable by the in-cartridge sled, to cause the hook-shaped finger/locking member to disengage from the anvil), (B) no working examples have been disclosed, to show a reverse configuration in which the hook-shaped finger/locking member is installed on the cartridge while still being engageable by the in-cartridge sled (note in Figs. 19-24 that the sled 58 can engage via its distally oriented finger 100 only because the hook-shaped finger 39/39a is mounted on the anvil, the opposite configuration appearing impossible to accomplish, as alternatively recited), and (C) the breadth of the claims (“one of the anvil or the cartridge assembly”, “the other of the anvil or the cartridge assembly” broadly extend the claim coverage to alternate configurations, including those unsupported by the specification, see above), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention (see MPEP 2164.01(a) – Undue Experimentation Factors and In re Wands). As such, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims  1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent Claims 1 and 10, the last Para of each respective claim (“locking member supported on a distal portion of one of the anvil or the cartridge assembly, …to disengage the locking member from the other of the anvil or the cartridge assembly”) is indefinite, as the scope of the claim ambiguously appear to claim geometric and structural configurations whose particulars are not clear, and the specification fails to provide guidance as to the bounds and metes of these claims. In particular, because the specification (including drawings) does not disclose one of the two embodiments envisioned by the phrase above (one having the locking member mounted on the cartridge assembly (as opposed to the anvil, as in Figs. 14-24), the locking member also being engageable by a sled of the cartridge assembly so that such sled-to-locking member engagement causes disengagement of the locking member from the anvil (as opposed to the cartridge assembly, as in Figs. 14-24), the phrase remains indefinite. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to a recitation of only one of the two alternative embodiments encompassed by the phrase, namely only seeking protection of one specific, specification-supported, embodiment : the locking member installed on the anvil, the locking member engageable by the sled so that such engagement causes the locking member to disengage from the cartridge assembly (i.e. consistent with specification support, including Figs. 14-24). See related discussion under 35 USC 112a, above.
Regarding dependent claims 2-9 and 12-18, they are rejected as depending from a rejected parent claim (see above).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claim 19, the prior art of record fails to teach an end effector for a surgical stapler (“tool assembly … staple cartridge supporting staples”, as illustrated by surgical stapling end effector 16 of Fig. 2), having all limitations as recited, particularly the end effector comprising an anvil-and-cartridge assembly arrangement configurable in relative open and clamped positions, the end effector possessing a hook-shaped finger (per 35 USC 112f interpretation of “locking member”, as discussed above, as illustrated by hook/finger 39a/39 in Figs. 16-24) mounted on a distal end of the anvil and configured to secure the anvil to the cartridge assembly when in the clamped position, the hook-shaped finger/locking member being configured to be engaged by a staple-actuating sled of the cartridge assembly, in such a way that sled-to-locking member engagement causes disengagement of the hook-shaped finger/locking member from the cartridge assembly.
For contrast and illustration purposes, Figs 20-21 of the examined disclosure show a hook-shaped finger/locking member 39-39a mounted on a distal end of anvil 36, and engaged by a distally oriented projection of the actuation sled 58, when the sled is in its advanced position (Fig. 20-21), said engagement causing the locking member to dissociate / disengage from the cartridge assembly, which is different than the end effectors of the prior art.  For example, the prior art (e.g. see Harris, Kasvikis-614 and Kasvikis-820, discussed and illustrated below) teaches end effectors that lack said features, and therefore the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 19-20 are allowed (Claim 19 discussed above, while Claim 20 depends therefrom).
Claims 1-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 a-b, as set forth in this Office action. Reasons for allowance are commensurate with the allowable subject matter of Claim 19, see above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pub 20100282820 by Kasvikis teaches a locking member located on distal jaws of a surgical stapler, the locking action performed by inter-engaging distal features of resilient hook and recess 596/582 elements, as shown in Fig. 19 below. No engagement between a sled and the locking member is disclosed.

    PNG
    media_image1.png
    180
    301
    media_image1.png
    Greyscale

US Pub 20100282820 by Kasvikis

US Pub 20110186614 by Kasvikis teaches a locking member located on distal jaws of a surgical stapler, the locking action performed by inter-engaging distal features of resilient hook and recess 38/42 elements, as shown in Figs. 2a-b below. No engagement between a sled and the locking member is disclosed.

    PNG
    media_image2.png
    276
    976
    media_image2.png
    Greyscale

US Pub 20110186614 by Kasvikis

US Pub 20180235609 by Harris et al teaches a locking member a locking member (latch 550, Para 0090, Figs. 16-17) supported on a distal portion of one of the anvil and the cartridge assembly (on the underside of the anvil, Fig. 16), the locking member configured to engage (via distal tip 554, Para 0091) the other of the anvil and cartridge assembly (the cartridge assembly , in particular) to secure (Fig. 16 shows the distal portions in a “secured” configuration, also Para 0091: “selective interlock”) the distal portion of the anvil to the distal portion of the cartridge assembly and define a maximum tissue gap (gap measured vertically in Fig. 16, between anvil 518 at the top and cartridge 537 at the bottom) between the anvil and the cartridge assembly during firing of the tool assembly.  However, Harris’ locking member is not engageable by sled 41 of the cartridge assembly when the sled is in its advanced position.

    PNG
    media_image3.png
    568
    601
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    800
    531
    media_image4.png
    Greyscale

Figs. 6, 16-17 of Harris

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731